DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4, 6, 8, 9 and 10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15, 16, 17, 18, 19 and 20 of prior U.S. Patent No. 10,732,316. This is a statutory double patenting rejection.

US App No. 16/915,679
15. A method for enhanced oil recovery from a hydrocarbon-bearing formation using polymer flooding, the method comprising the steps of: 
obtaining core samples from the hydrocarbon-bearing formation; determining inaccessible pore volume (IPV) for each of the core samples, where each of the core samples is flooded with at least two polymer compositions, where each polymer composition is significantly different from one another; 
preparing a polymer slug, where the polymer slug comprises one of the at least two polymer compositions in the determining step; and 
introducing the polymer slug into the formation for enhanced oil recovery.
1. A method for enhanced oil recovery from a hydrocarbon-bearing formation using polymer flooding, the method comprising the steps of: 
obtaining one or more core samples from the hydrocarbon-bearing formation; determining inaccessible pore volume (IPV) for each of the one or more core samples, where each of the one or more core samples is flooded with at least two polymer compositions, where each polymer composition is significantly different from one another; 
preparing a polymer slug, where the polymer slug comprises one of the at least two polymer compositions in the determining step; and 
introducing the polymer slug into the formation for enhanced oil recovery.
16. The method of claim 15, where the determining step further comprises the steps of:

 introducing a first polymer solution into each of the core samples until saturation, where the first polymer solution comprises water and one of the at least two polymer compositions for each of the core samples, where the one of the at least two polymer compositions is configured to plug at least one pore throat of each of the core samples; determining a first pore volume (PV3) for each of the core samples by measuring nuclear magnetic resonance (NMR) transverse (T2) relaxation time of 1H within each of the core samples; introducing a second polymer solution into each of the core samples until saturation, where the second polymer solution comprises deuterium oxide and the one of the at least two polymer compositions for each of the core samples, where the first polymer solution and the second polymer solution 
determining a second pore volume (PV4) for each of the core samples by measuring NMR T2 relaxation time of 1H within each of the core samples; and 
assessing the IPV by utilizing PVcI, PV3, and PV4 as parameters for each of the core samples

1) for each of the one or more core samples; introducing a first polymer solution into each of the one or more core samples until saturation, where the first polymer solution comprises water and one of the at least two polymer compositions for each of the one or more core samples, where the one of the at least two polymer compositions is configured to plug at least one pore throat of each of the one or more core samples; determining a first pore volume (PV3) for each of the one or more core samples by measuring nuclear magnetic resonance (NMR) relaxation time of 1H within each of the one or more core samples; introducing a second polymer solution into each of the one or more core samples until saturation, where the second polymer solution comprises deuterium oxide and the one of the at least two polymer compositions for each of the one or more core samples, where the first polymer 
determining a second pore volume (PV4) for each of the one or more core samples by measuring NMR time of 1H within each of the one or more core samples; and 
assessing the IPV by utilizing PVc1, PV3, and PV4 as parameters for each of the one or more core samples.

6. The method of claim 4, where the first polymer solution has a polymer concentration ranging from about 100 parts per million to about 1,500 parts per million.
18. The method of claim 16, further comprising the step of:
introducing a third polymer solution into each of the core samples until saturation, where the third polymer solution comprises deuterium oxide and the one of the at least two polymer compositions for each of the core samples, where the third polymer 

introducing a third polymer solution into each of the one or more core samples until saturation, where the third polymer solution comprises deuterium oxide and the other of the at least two polymer compositions for each of the one or more core samples, where 

introducing a fourth polymer solution into each of the core samples until saturation, where the fourth polymer solution comprises water and the one of the at least two polymer compositions for each of the core samples, where the third polymer solution and the fourth polymer solution have substantially the same polymer concentration
9. The method of claim 8, further comprising the step of: 
introducing a fourth polymer solution into each of the one or more core samples until saturation, where the fourth polymer solution comprises water and the other of the at least two polymer compositions for each of the one or more core samples, where the third polymer solution and the fourth polymer solution have substantially the same polymer concentration.
20. The method of claim 18, where the third polymer solution has a polymer concentration ranging from about 1,500 parts per million to about 6,000 parts per million
10. The method of claim 8, where the third polymer solution has a polymer concentration ranging from about 1,500 parts per million to about 6,000 parts per million.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16 and 18-19 of U.S. Patent No. 10,732,316. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 16, 18 and 19 recite a method for enhanced oil recovery from a hydrocarbon-bearing formation using polymer flooding corresponding to claim 11 of the instant application.  
US Patent No. 10,732,316
US Pat App. 16/915,679
15. A method for enhanced oil recovery from a hydrocarbon-bearing formation using polymer flooding, the method comprising the steps of: 
obtaining core samples from the hydrocarbon-bearing formation; 
determining inaccessible pore volume (IPV) for each of the core samples, where each of the core samples is flooded with at least two polymer compositions, where each polymer 
preparing a polymer slug, where the polymer slug comprises one of the at least two polymer compositions in the determining step; and 
introducing the polymer slug into the formation for enhanced oil recovery.  
16. The method of claim 15, where the determining step further comprises the steps of: determining a total pore volume (PVCI) for each of the core samples;
 introducing a first polymer solution into each of the core samples until saturation, where the first polymer solution comprises water and one of the at least two polymer compositions for each of the core samples, where the one of the at least two polymer compositions is configured to plug at least one pore throat of each of the core samples; determining a first pore volume (PV3) for each of the core samples by measuring 2) relaxation time of 1H within each of the core samples; introducing a second polymer solution into each of the core samples until saturation, where the second polymer solution comprises deuterium oxide and the one of the at least two polymer compositions for each of the core samples, where the first polymer solution and the second polymer solution have substantially the same polymer concentration; determining a second pore volume (PV4) for each of the core samples by measuring NMR T2 relaxation time of 1H within each of the core samples; and assessing the IPV by utilizing PVcI, PV3, and PV4 as parameters for each of the core samples.
18. The method of claim 16, further comprising the step of: introducing a third polymer solution into each of the core samples until saturation, where the third 
19. The method of claim 18, further comprising the step of: introducing a fourth polymer solution into each of the core samples until saturation, where the fourth polymer solution comprises water and the one of the at least two polymer compositions for each of the core samples, where the third polymer solution and the fourth polymer solution have substantially the same polymer concentration.


obtaining a core sample from the hydrocarbon-bearing formation;
determining inaccessible pore volume (IPV) for the core sample, where the core sample is flooded with at least two polymer compositions, where each polymer 
preparing a polymer slug, where the polymer slug comprises one of the at least two polymer compositions in the determining step; and
introducing the polymer slug into the formation for enhanced oil recovery,
where the determining step further comprises the steps of:
determining a total pore volume (PV CI) of the core sample;
introducing a first polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation, where the first polymer solution comprises deuterium oxide and one of the at least two polymer compositions, where the one of the at least two polymer compositions is configured to adsorb onto a pore surface of the core sample;
2 relaxation time of water within the core sample until saturation, where the second polymer comprises water and the one of the at least two polymer compositions, where the first polymer solution and the second polymer solution have similar polymer concentrations;
introducing a third polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation to determine a first pore volume (PV3), where the third polymer solution comprises water and the other of the at least two polymer compositions, where the first polymer solution has a greater polymer concentration than the third polymer solution, where the other of the at least two polymer 
introducing a fourth polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation to determine a second pore volume (PV4), where the fourth polymer solution comprises deuterium oxide and the other of the at least two polymer compositions, where the third polymer solution and the fourth polymer solution have similar polymer concentrations; and
assessing the IPV by utilizing PV1, PV3, and PV4 as parameters.


Allowable Subject Matter
Claims 2-3, 5, 7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claims 2-3, 5, 7 and 12-7 the prior art of record fails to teach or suggest the features recited in the independent claims in combination with the features of the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858